DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on March 18, 2021 canceling claim 36 and adding new claims 41-43 has been entered.  Claims 1-20, 22-24, 31, 35 and 38-40 were previously canceled.  Claims 21, 25-30, 32-34, 37 and 41-43 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed March 18, 2021 with respect to rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to require that the subject’s “cardiac ejection fraction is increased” and “level of alpha-ketoglutarate in the subject is increased by at least 45% after the administration of a compound of formula I”.  Applicant argues that the asserted combination of Pierzynowski and Gottlieb does not meet all limitations of the instant claims since neither Pierzynowski nor Gottlieb teach or disclose that the “level of alpha-ketoglutarate in the subject is increased by at least 45%” or that the “cardiac ejection fraction is increased” and the cited documents, alone or in combination, do not teach or suggest purposefully increasing a subject’s cardiac 
This argument is found not persuasive for reasons of record.  The claims of the instant application recite administration of a dose of a compound of formula I such as alpha-ketoglutaric acid up to 2 g per kilogram weight of the subject, and Pierzynowski specifically teaches administration of up to 1 g/kg of alpha-ketoglutaric acid [0020].  It is maintained that Pierzynowski in view of Gottlieb render obvious administration of the same compounds for the same method of treating the age-related heart condition cardiac hypertrophy and thus one would necessarily arrive at the dosages and amounts as claimed through routine experimentation since the prior art renders obvious administration of the same compounds for the treatment of the same disorders as claimed.  Therefore, the same effects as claimed, i.e. increasing cardiac ejection fraction will necessarily occur by treating cardiac hypertrophy with the same compounds as claimed in an optimal amount as determined which will necessarily increase the level of alpha-ketoglutarate by the same amount as claimed.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant further argues that Pierzynowski merely discloses the use of alpha-ketoglutaric acid to treat a general laundry list of heart conditions, and although ventricular hypertrophy is included in the laundry list, no data or guidance is given as to 
These arguments are found not persuasive for the reasons detailed above.  In addition, Pierzynowski teaches a method of treatment is provided for improving blood vessel elasticity in a subject in need thereof, which method comprises administering to a subject in need thereof an effective amount of alpha-ketoglutaric acid (AKG) or pharmaceutically acceptable salts of alpha-ketoglutaric acid [0021]-[0023].  Pierzynowski teaches that the subject to whom the treatment is administered to may be in need of treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis or diseases related to hypertension [0027].  Thus an ordinary skilled artisan can clearly envisage the treatment of heart disorders that involve the need for improving blood vessel elasticity specifically ventricular hypertrophy since the list of disorders is limited and is not a laundry list as argued by Applicant.  Thus although Pierzynowski includes ventricular hypertrophy on a list that includes other treatable disorders, a prima facie case of obviousness can still be established since picking one prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Furthermore, it is stated throughout Pierzynowski that the preferred compound administered is alpha-ketoglutaric acid or an alkali or alkaline earth metal salt thereof or a combination thereof such as sodium alpha-ketoglutarate or calcium alpha-ketoglutarate, wherein the dosage given to a patient is in the interval from 1 to 1000 mg/kg body weight/day of the substance ([0018]- [0020], [0056]-[0057], [0060]).  Thus it is clear from the teachings of Pierzynowski that the active ingredient is alpha-ketoglutaric acid or the slat thereof.  Thus based on the teachings of Pierzynowski, an ordinary skilled artisan would be able to vary and/or optimize the amount of alpha-ketoglutaric acid or the salt thereof based on the guidance provided in the prior art in order to treat the disorders disclosed therein without undue experimentation.  Please note that it is presumed that a process if used by one skilled in the art will produce the product or result described therein.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. 
Therefore it is maintained that Pierzynowski renders obvious the administration of alpha-ketoglutaric acid or salts thereof for the treatment of ventricular hypertrophy and furthermore an ordinary skilled artisan would have been motivated to combine the compounds of Gottlieb with the compounds of Pierzynowski or substitute the compounds of Pierzynowski with the compounds of Gottlieb with a reasonable expectation of increasing the level of alpha-ketoglutarate to improve blood vessel 
Thus, for reasons of record and for the reasons detailed below, the previous rejection under 35 USC 103 over Pierzynowski in view of Gottlieb et al. is hereby maintained, however, the rejection has been modified in view of Applicant’s amendments to the claims.  New claims 41-43 are being rejected on the same grounds.  This action is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-30, 32-34, 37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pierzynowski U.S. Publication No. 2011/0039935 A1 as applied to claims 21 and 22 above, and further in view of Gottlieb et al. U.S. Publication No. 2009/0005437 A1 (Provided on IDS).
Claims 21, 25-30, 32-34, 37 and 41-43 of the instant application claim a method of treating or reducing cardiac hypertrophy in a subject and increasing the level of alpha-ketoglutarate and the cardiac ejection fraction in the subject, comprising the administration of a compound of formula I such as 1-octyl alpha-ketoglutarate or 5-octyl alpha-ketoglutarate, or a pharmaceutically acceptable solvate, salt, prodrug, or metabolite thereof.
in vivo therapeutic improvement of blood vessel elasticity, in particular arterial elasticity in a subject in need thereof, wherein improving the blood vessel elasticity may be used in the for the treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis and diseases related to hypertension (abstract and [0001]).  Pierzynowski teaches the use of alpha-ketoglutaric acid for improving blood vessel elasticity for the treatment and/or prophylaxis of hypertension, pulmonary arterial hypertension, cardiovascular disease, retinal vascular disease, heart failure, atherosclerosis, ventricular hypertrophy, stroke, arterial aneurysm, kidney failure, nephrosclerosis or diseases related to hypertension ([0009]-[0016].  Pierzynowski teaches that in one embodiment, sodium alpha-ketoglutarate is used and in another embodiment, calcium alpha-ketoglutarate is used [0019].  Pierzynowski specifically teaches administration of up to 1 g/kg of alpha-ketoglutarate compounds [0020].
Thus Pierzynowski teaches a method of treating an age-related heart condition including cardiovascular disease, heart failure, atherosclerosis and ventricular hypertrophy, in a subject comprising administering alpha-ketoglutarate.  
Pierzynowski does not teach administration of 1-octyl alpha-ketoglutarate or 5-octyl alpha-ketoglutarate.

Thus Gottlieb et al. teaches that the alpha-ketoglutarate compounds which contain alpha-ketoglutarate with a hydrophobic moiety increase the level of alpha-ketoglutarate [0367]. 
Accordingly, prior to the effective filing date of the instant invention an ordinary skilled artisan would have been motivated to combine the compounds of Gottlieb with the compounds of Pierzynowski or substitute the compounds of Pierzynowski with the compounds of Gottlieb with a reasonable expectation of increasing the level of alpha-ketoglutarate to improve blood vessel elasticity and treat cardiovascular disease, heart failure, atherosclerosis or ventricular hypertrophy. Thus substituting the compounds of Gottlieb for alpha-ketoglutarate would have been seen as an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
Thus the prior art renders obvious administration of the same compounds for the same method of treating an age-related heart condition and thus one would necessarily arrive at the dosages and amounts as claimed through routine experimentation since In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus even though Pierzynowski does not specifically teach increasing the level of alpha-ketoglutarate by at least 30% or 45% and increasing cardiac ejection fraction as claimed, Pierzynowski teaches treating the same condition as claimed comprising the administration of alpha-ketoglutarate in the same amounts as claimed, thus through routine optimization, one will necessarily arrive at the same dosages for optimal treatment of the disorder which will necessarily result in the same effect of increasing the level of alpha-ketoglutarate by at least 30% or 45% after the administration of the alpha-ketoglutarate compound as claimed which will necessarily result in the increase of cardiac ejection fraction as claimed in the instant claims.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.  

Conclusion
	Claims 21, 25-30, 32-34, 37 and 41-43 are rejected.  Claims 1-20, 22-24, 31, 35, 36 and 38-40 are canceled No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM